The Justice at chambers,
(Sandford, J.,)
with the concurrence of all the Justices, decided that the assignee was entitled to retain the property. That although the plaintiff by his execution obtained a right to take the property, which, if it had been followed by a levy after the assignment would have defeated the latter, that right ceased when the execution was returned. The execution was then spent, and it could not be made to effect a lien by relation. (See Weed v. Pierce, 9 Cowen, 728, 729, per Walworth, Circuit Judge, and afterwards Chancellor.) The supplementary proceeding, being subsequent to the assignment, cannot affect the rights of the assignee.